Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       January 15, 2019
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       DIVISION II
 STATE OF WASHINGTON,                                              No. 50354-9-II

                               Respondent,

        v.

 JD JONES BARTON,                                           UNPUBLISHED OPINION

                               Appellant.

       WORSWICK, J. — JD Jones Barton appeals his amended judgement and sentence arguing

that the Department of Corrections (DOC) violated his rights by not crediting his sentence with

the proper amount of time served. Barton also raises several issues regarding DOC’s actions in a

statement of additional grounds (SAG) for review.

       Barton’s requested relief is outside the record of this appeal. Consequently, we affirm his

amended judgment and sentence.

                                             FACTS

       Barton pleaded guilty to two counts of second degree assault and one count of first

degree unlawful possession of a firearm. Barton originally pleaded guilty in 2008, but we

remanded his judgment and sentence because it exceeded the statutory maximum. He was

resentenced in 2011and we again remanded the sentence because Barton was misadvised on the

consequences of his plea. Barton withdrew his 2008 guilty pleas, but pleaded guilty again in

2013. The 2013 sentence included a term of community custody. After considering his personal

restraint petition (PRP), we remanded Barton’s 2013 judgment and sentence to the trial court to
No. 50354-9-II


remove the terms of community custody. In re Pers. Restraint of Barton, No. 46493-4-II, slip

op. at 3, (Wash. Ct. App. May 5, 2015), http://www.courts.wa.gov/opinions.

       After conducting a sentencing hearing, the trial court issued an amended felony judgment

and sentence. The trial court did not include community custody provisions. Adopting the

recommendations of the parties, the court added language regarding Barton’s good time

calculation.

       Barton appeals the amended felony judgment and sentence alleging that DOC is not

properly calculating his time served according to the new judgment and sentence.

                                           ANALYSIS

                                    I. ARGUMENT ON APPEAL

       Barton argues that the “DOC’s refusal to comply with the trial court’s order of credit for

time served and good time for presentencing custody violates Barton’s due process, and equal

protection rights.” Br. of Appellant at 4. Barton requests us to order DOC to comply with the

trial court’s judgment and sentence. Because Barton assigns no error to the trial court’s

judgment and sentence and because his argument is outside the record on appeal, we do not

consider the merits of his argument.

       RAP 10.3(a)(4) requires an appellant to state in his brief, the alleged errors made by the

trial court. We do not review matters outside the record on direct appeal. State v. McFarland,

127 Wash. 2d 322, 338, 899 P.2d 1251 (1995).

       Barton assigns no error to the trial court’s amended felony judgment and sentence.

Instead, he assigns error only to DOC’s actions. Further, Barton requests this court enforce the

amended judgment and sentence against DOC. However, DOC is not a party to this suit on


                                                2
No. 50354-9-II


appeal and the record on direct appeal is devoid of facts to support Barton’s arguments.

Although Barton provides some context of his complaints regarding DOC’s calculations of time

credit, he does this through his briefing and a declaration attached to his notice of appeal. Such

briefs and declarations are not part of the trial record on appeal. Accordingly, because Barton

assigns error only to DOC’s action, an issue which is not on direct appeal here, we cannot

consider Barton’s argument. See McFarland, 127 Wash. 2d at 338.

                      II. STATEMENT OF ADDITIONAL GROUNDS FOR REVIEW

       In his SAG, Barton contends DOC violated (1) the separation of powers doctrine, (2) the

double jeopardy clause, (3) the equal protection clause, (4) the due process clause, (5) state law,

and (6) DOC policy. For the reasons listed above, the facts Barton relies on are outside the

record on appeal. We do not address these issues.

       A SAG must adequately inform the court of the nature and occurrence of alleged errors.

State v. Calvin, 176 Wash. App. 1, 26, 316 P.3d 496 (2013). We consider only arguments not

already adequately addressed as raised by the defendant’s appellate counsel. State v. Thompson,

169 Wash. App. 436, 493, 290 P.3d 996 (2012). We do not consider matters outside the scope of

the direct appeal. State v. Barberio, 121 Wash. 2d 48, 50-51, 846 P.2d 519 (1993). We do not

review matters outside the record on direct appeal. McFarland, 127 Wash. 2d at 338. Issues

involving facts outside of the record are properly raised in a PRP, rather than a SAG. Calvin,
176 Wash. App. at 26.

       In Barton’s SAG, he does not allege the trial court erred in amending the judgment and

sentence. Instead, Barton alleges the DOC is unlawfully denying him the proper presentencing

credit to his time served. As a result, he contends that the DOC is violating a variety of


                                                 3
No. 50354-9-II


constitutional, statutory, and policy provisions. These assertions are all dependent on matters

outside the record of the resentencing issue on appeal. As such, we are unable to address these

issues in this appeal. McFarland, 127 Wash. 2d at 338. We cannot address any of Barton’s SAG

claims.

          Barton’s judgment and sentence is affirmed.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                      Worswick, P.J.
 We concur:



 Melnick, J.




 Sutton, J.




                                                   4